Citation Nr: 1622305	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  11-24 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disability, to include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1972, with service in Vietnam from November 1967 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a January 2016 Board videoconference hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the 30 percent rating assigned to him for his PTSD, contending that the severity of his symptoms warrant a higher rating.  The last VA examination regarding his PTSD was conducted in June 2010, approximately 6 years ago.  At his January 2016 Board videoconference hearing, the Veteran and his representative indicated that his PTSD symptomatology had increased in severity since the June 2010 VA examination.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As such, this issue must be remanded to obtain a new VA examination to determine the current severity of the Veteran's service-connected PTSD.

The Veteran also seeks entitlement to service connection for a skin disability.  Although his service treatment records are silent for complaints of or treatment for dermatological symptomatology, the Veteran testified that the skin on his scalp began to scale immediately upon returning from Vietnam in 1968, which he attributed to dandruff.  The Veteran's spouse also testified that she had been with the Veteran for 30 years (since approximately 1986) and that he had skin problems at least since that time.  The Veteran indicated that the skin condition (manifested by redness, burning sensation, and itchiness) was initially limited to his scalp, but in recent years had spread to affect his entire body.  

The Veteran's VA treatment records confirmed that he is being followed for "contact dermatitis and other eczema."  VA treatment records indicated a papular and pustular rash on both sides of the scalp, the neck, and the forearms.  He was prescribed a synthetic corticosteroid to treat the condition.  VA treatment records also note a diagnosis of folliculitis.  

The Veteran has indicated that the disability also affects his forehead, right front stomach, and left buttock.  Private treatment records show a rash manifested by patches of dryness, erythema, itching on his lower abdomen, bilateral lower legs, and arms, as well as erythema and scaling on his scalp (diagnosed as "Drug Eruption VS Psoriasis VS Eczema VS Other").

The record does not show that a VA examination was performed specifically in connection with the Veteran's claim of entitlement to service connection for a skin disability.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, the Veteran has diagnoses of contact dermatitis and other eczema as well as folliculitis during the pendency of the appeal.  Additionally, while the service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of a skin disability, the Veteran served in the Republic of Vietnam during the Vietnam era and therefore is presumed to have been exposed to herbicides during active duty.  The Board emphasizes that lay evidence, such as that presented by the Veteran here, may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Furthermore, a veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).  Although contact dermatitis, eczema, and folliculitis are not among the types of skin conditions contemplated for presumption under 38 C.F.R. § 3.309(e), the Board finds remand is warranted for a VA examination to determine the probable natures and etiologies of the Veteran's various diagnosed skin disabilities.  McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA mental health examination to determine the current severity of the Veteran's PTSD.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his PTSD, including the frequency, duration, intensity, onset of any change in symptoms, and functional effects of symptoms.  If feasible, the examiner should specifically include a Global Assessment of Functioning (GAF) score due solely to the PTSD.  All signs and symptoms of the Veteran's PTSD should be reported in detail, and the examiner should describe the impact of the Veteran's PTSD on his occupational and social functioning.

2.  Schedule the Veteran for a VA dermatological examination to determine the current nature and etiology of any skin disability, to include dermatitis, eczema, and folliculitis.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current skin disability began in service, was caused by service, or is otherwise related to service, to include as due to herbicide exposure.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner should note that the Veteran is presumed to have been exposed to herbicides during his service in the Republic of Vietnam.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  After the development requested is completed, readjudicate the claims on appeal.  If any benefit sought remains denied, then furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

